C. A. 2d Cir. Certiorari granted. Counsel in this case are directed to brief and argue the following questions:
1. Can statements by counsel for the Republic of Cuba, that petitioner’s unjúst enrichment countercláim would not be honored, constitute an act of state?
2. If so, is an exception to the act of state doctrine created, under First National City Bank v. Banco Nacional de Cuba, 406 U. S. 759 (1972), where petitioner’s counterclaim does not exceed the net balance owed to Cuba on its claims by petitioner’s codefendants, and where all claims and counterclaims arise out of the subject matter in litigation in this case?